DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response amendment filed on 6/3/2022.

Examiner's Statement of Reason for Allowance

Claims 1-3, 6-11, 14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an access control system is provided and includes a control device disposed to restrict access to a secured resource and a networked device disposed in signal communication with the control device. The networked device requests authentication of a user from a trusted device responsive to a presentation of credentials to the control device in a request for access to the secured resource, the credentials are associated with access rights of the user, the networked device is receptive of the authentication, and the control device permits a level of access to the secured resource in accordance with the access rights upon the reception of the authentication.

The closest prior art, are Kyllonen (US 2017/0289147 A1), Kwak (US 2007/0216764A1), Fukami (US 2018/0174076 A1) and Cheng et al. (US 8,065,712 B1) in which, Kyllonen discloses access authentication includes receiving a facial recognition picture from a mobile electronic apparatus of a user. The facial recognition picture is compared to a stored facial recognition picture of the user. If a positive match exists, an authorization key is transmitted to a locking mechanism. The stored facial recognition picture can include a picture stored on a picture database populated by each transmitted facial recognition picture. In certain embodiments, the facial recognition picture can be retrieved from on a social media account; and in which Kwak teaches an intelligent access authentication system and method. The intelligent access authentication system includes a door lock that can be locked and released in a predetermined manner, a door phone for communicating with the visitor; a smart communicator which configures access approval levels of expected visitors and access authentication information for each access approval level, communicates with the visitor, and controls the door lock, and a home network server which stores the access approval levels of expected visitors and access authentication information for each access approval level received from the smart communicator, checks the access approval level of the visitor attempting to release the door lock by referring to previously stored information, and transmits a door lock operating command to the door lock according to the access approval level of the visitor. In the present invention, the resident can check the visitor and control the door lock to be released according to the access approval level of the visitor, even at a remote location; and in which Fukami teaches providing authenticated access for a user to a restricted physical space via a mobile device is described. The system employs a smartphone application, which facilitates a user's reservation of a selected seat and space within a shared space. The shared space is equipped with a lock interfaced with a secured server, which is configured to unlock upon an authenticated request for entry by a user with a reservation. Biometric and/or pin authenticated means of entry are provided via the application as well as a pin pad disposed on a control module. Sensors disposed in or near the seats available for reservation are configured to detect a human presence employing the reserved space, which confirm the presence of a user, and monitor unauthorized use. A timeclock of the server records the duration of time spent within the shared space, and bills users accordingly; and in which Cheng teaches qualifying a client machine to access a network, based on policies governing required protective measures, such as virus checking and operating system updates, are disclosed. A client machine must pass various checks to qualify for access. A client machine may be redirected to remediation resources that support efforts to bring the client machine into compliance with applicable network access requirements. A policy repository is updated regularly by vendors of protective measures. An administrator establishes user roles that are mapped to policy rule sets retrieved from the policy repository. The policy rule sets govern qualification of client machines for access to the network in accordance with the roles of the users of the machines. An access server is an intermediary between a client machine and the access manager. A client agent runs on the client machine and carries out checks, and reports the results via the access server to the access manager.

However, none of Kyllonen (US 2017/0289147 A1), Kwak (US 2007/0216764A1), Fukami (US 2018/0174076 A1) and Cheng et al. (US 8,065,712 B1), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claim 9 and Claim 17.  For example, none of the cited prior art teaches or suggest the steps of Claim 1: a control device disposed to restrict access to a secured resource; and a networked device disposed in signal communication with the control device and configured to distribute an authentication application to a trusted device of a user, wherein: the networked device requests authentication of the user from the trusted device responsive to a presentation of credentials by the user to the control device in a request for access to the secured resource, the trusted device being separate from the networked device, communicative with the control device and the networked device and configured to execute the authentication application to authenticate the user, the credentials are associated with access rights of the user, the networked device is receptive of the authentication, and the control device permits a level of access to the secured resource in accordance with the access rights upon the reception of the authentication, wherein: the trusted device comprises a portable computing device configured to execute the authentication application to authenticate the user and to send an affirmative identification signal to the networked device upon the user being authenticated as the authentication, and the trusted device is a type of device that is qualified as a trusted device by an administrator of the access control system based on available levels of security in the trusted device and based on a portability the trusted device; and in which none of the cited prior art teaches or suggest the steps of Claim 9 and Claim 17: a control device, which is disposed to restrict access to a secured resource; and a networked device, which is disposed in signal communication with the control device and configured to distribute an authentication application to a trusted device of a user to whom credentials for access rights are granted, wherein: the trusted device is separate from the networked device and is communicative with the control device and the networked device, the networked device requests that the trusted device authenticate the user by executing the authentication application in response to a presentation of the credentials to the control device in a request for access to the secured resource, Docket No.: 95974US02 (U300950US2)Page 3 of 10Application Serial No: 16/477,100 In Reply to Office Action dated March 11, 2022 the networked device is receptive of a positive or negative indication of the authentication of the user from the trusted device, and the control device permits a level of access to the secured resource in accordance with the access rights upon the reception of the positive indication of the authentication by the networked device, wherein: the trusted device comprises a portable computing device configured to execute the authentication application to authenticate the user and to send an affirmative identification signal to the networked device upon the user being authenticated as the positive or negative indication of the authentication of the user, and the trusted device is a type of device that is qualified as a trusted device by an administrator of the access control system based on available levels of security in the supposedly trusted device and based on a portability the trusted device.



Therefore, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439